Citation Nr: 0936104	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an imbedded root tip 
elevator in the socket of the upper first right bicuspid, 
including for the purpose of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an imbedded 
root tip elevator in the socket of the upper first right 
bicuspid.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A dental disability is not shown or claimed to be due to 
loss of substance of the mandible or maxilla, a combat wound, 
or in-service trauma, nor is there any evidence that the 
Veteran was a prisoner of war (POW).

3.  The Veteran was discharged from active duty in 1958; his 
claim for service connection for an imbedded root tip 
elevator following the extraction of the upper first right 
bicuspid was received in 2003.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
imbedded root tip elevator in the socket of the upper first 
right bicuspid have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2008).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a dental disability was received in September 2003.  He was 
notified of the general provisions of the VCAA by the Buffalo 
RO in correspondence dated in November 2003.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
February 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
available service treatment record and private treatment 
records have been obtained and associated with his claims 
file.  

The Veteran was not provided a VA dental and oral examination 
and opinion to assess the current nature and etiology of his 
claimed dental disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
objective evidence or claim of in-service combat wounds or 
dental trauma, nor is there any evidence that any additional 
pathology developed in service following the alleged in-
service tooth extraction.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.
Laws and Regulations - Dental Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2008).  

Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  38 C.F.R. § 3.381 (2008).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2008); Simington v. West, 11 Vet. App. 41, 44 
(1998).  It is noted that these ratings apply only to bone 
loss through trauma or disease such as osteomyelitis and not 
to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2008).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5- 
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2008).  Absent a demonstration of dental trauma, 
service connection may be considered solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

The Board notes that at one time, the law permitted repeated 
Class II VA dental treatment of noncompensable service-
connected dental disorders, and set no time limit for 
applying for treatment.  The law changed in 1955 with the 
enactment of Public Law No. 84-83, which restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations.  38 U.S.C.A. § 1712(b)(2); 38 
C.F.R. § 17.161.

While the Veteran has perfected an appeal as to a claim for 
service connection for a dental disorder resulting from an 
imbedded root tip elevator, a claim for service connection 
for a dental disorder is also a claim for VA outpatient 
dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Factual Background and Analysis

The Veteran's dental claim was received by VA in September 
2003, more than 44 years after his October 1958 discharge 
from active duty.

No service dental records have been located.  The only 
service treatment record in the claims folder pertained to a 
left knee injury.

The Veteran's DD Form 214 (report of separation from service) 
listed his military occupational specialty as crypto 
equipment repairman and included no awards indicative of 
combat.

In a statement from R. F., D.D.S., dated in June 1965 and 
received in September 2003, Dr. R. F. reported that he 
examined the Veteran in May 1965 and obtained full-mouth x-
rays.  He reported that the Veteran informed him that teeth 
were extracted from his upper jaw eight years earlier, and 
there was no replacement of the extracted teeth at that time.  
Dr. R. F. reported that a root tip elevator was obviously 
left in the socket of his upper first right bicuspid.  The 
report included no findings of pathology related to the upper 
first right bicuspid.  An envelope containing seven x-ray 
films was included with the statement, and a foreign object 
is visible in a socket above an extracted tooth.  In a 
response to a request for treatment records received in 
November 2003, the office of Dr. R. F. reported that they had 
no record of the Veteran, including in archived records.

A dental x-ray dated in November 1994 and received in 
September 2003 from an unidentified source also showed a 
foreign object in a socket above an extracted tooth on the 
upper right side, as well as several missing teeth.

Private dental records from D. W., D.D.S., dated from 
September 2002 to June 2003 showed routine treatment, 
including making upper bleach impressions and adding new 
teeth to partial-upper.

Private treatment records received in March 2004 from S. A., 
M.D., dated from August 1976 to July 1999 pertained only to 
medical complaints.

It is unfortunate that the Veteran's service treatment 
records are scant and do not provide any information 
regarding any dental processes performed in service, nor is 
there documentation of dental trauma.  While the Veteran may 
have had dental treatment in service, it was not until many 
years after his separation from service that he sought 
treatment from R.F., D.D.S.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Inasmuch as there is no 
evidence of treatment within a year after service, there is 
no basis upon which to award service connection for the 
claimed dental disorder.  

As an additional matter, and as part of the claim, the 
Veteran is claiming service connection for disability 
involving a single tooth and is not claiming any dental 
trauma.  Absent a demonstration of dental trauma, service 
connection may be considered solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  There is no allegation of dental trauma in this 
case.  The Veteran was discharged from service in 1958, and, 
as such, can receive treatment only with a timely filed 
application.  That application needed to be submitted within 
one year of his discharge from active duty.  38 C.F.R. § 
17.161(b)(2)(i)(B).  While the Veteran was not notified of 
this restriction by the appropriate service department at the 
time of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  38 
U.S.C.A. § 1712(a)(2); Woodson, 8 Vet. App. at 354.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  The 
claim must be denied.


ORDER

Entitlement to service connection for an imbedded root tip 
elevator in the socket of the upper first right bicuspid, 
including for the purpose of obtaining VA outpatient dental 
treatment, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


